1    AARON D. FORD
      Attorney Genera
2    D. RANDALL GILMER (Bar No. 14001)
      Chief Deputy Attorney General
3    JARED M. FROST (Bar No. 11132)
       Senior Deputy Attorney General
4    State of Nevada
     Office of the Attorney General
5    555 East Washington Ave., #3900
     Las Vegas, Nevada 89101
6    (702) 486-3711 (phone)
     (702) 486-3773 (fax)
7    Email: jfrost@ag.nv.gov

8    Attorneys for Defendants Tanya Hill, Francisco Sanchez,
     Brian Williams, State of Nevada, and the
9    Nevada Department of Corrections

10

11

12                           UNITED STATES DISTRICT COURT

13                                  DISTRICT OF NEVADA

14    DE’MARIAN A. CLEMONS,                           Case No. 2:13-cv-00093-RFB-NJK

15           Plaintiff,
                                                   STATE DEFENDANTS’ UNOPPOSED
16    vs.                                           MOTION AND PROPOSED ORDER
                                                    TO MAKE PLAINTIFF AVAILABLE
17    BRIAN WILLIAMS, et al.,                          FOR AN EXPERT MEDICAL
                                                            EXAMINATION
18           Defendants.

19

20          Defendants Tanya Hill, Francisco Sanchez, Brian Williams, State of Nevada, and

21   the Nevada Department of Corrections (the “State Defendants”), by and through counsel,

22   Randall Gilmer, Chief Deputy Attorney General, and Jared M. Frost, Senior Deputy

23   Attorney General, hereby move for an order compelling Plaintiff to make himself available

24   for a physical examination. Defendants’ unopposed motion is made and based on the

25   following memorandum of points and authorities, the attached Declaration of Counsel, the

26   pleadings and papers on file, and any additional evidence the Court deems appropriate to

27   consider.

28   ///


                                            Page 1 of 5
1                       MEMORANDUM OF POINTS AND AUTHORITIES

2    I.     BACKGROUND

3           This is an inmate civil rights and state tort matter. In the First Amended Complaint,

4    Plaintiff DeMarian Clemons alleges he suffered various physical injuries as the result of

5    Defendants’ acts or omissions. See ECF No. 242 at 3-4. On October 25, 2019, the Court

6    granted Plaintiff’s unopposed motion to make Plaintiff available for a medical examination

7    by his expert. See ECF No. 276. Plaintiff’s expert examination was recently completed, and

8    the State Defendants now seek an order under Rule 35 to conduct their own expert medical

9    examination.

10   II.    APPLICABLE LAW

11          Rule 35 of the Federal Rules of Civil Procedure provides as follows:

12                (a) Order for an Examination.
                         (1) In General. The court where the action is pending may
13                order a party whose mental or physical condition—including
                  blood group—is in controversy to submit to a physical or mental
14                examination by a suitably licensed or certified examiner. The
                  court has the same authority to order a party to produce for
15                examination a person who is in its custody or under its legal
                  control.
16                       (2) Motion and Notice; Contents of the Order. The order:
                         (A) may be made only on motion for good cause and on
17                notice to all parties and the person to be examined; and
                         (B) must specify the time, place, manner, conditions, and
18                scope of the examination, as well as the person or persons who
                  will perform it.
19

20   III.   ARGUMENT

21          The Court should determine the State Defendants’ Unopposed Motion is supported

22   by good cause and grant the Motion. The State Defendants have arranged for Plaintiff to

23   be examined by their medical expert, Dr. Randa Bascharon, in Las Vegas during the week

24   of January 20, 2020. See Exhibit 1 (Declaration of Counsel). The expert examination is

25   necessary to assess the extent of Plaintiff’s injuries and to determine what future care

26   Plaintiff may require. Id. Pursuant to discussions with Plaintiff’s counsel, Plaintiff and the

27   State Defendants have agreed that the only persons who will be permitted to attend the

28   examination are:



                                              Page 2 of 5
1          1.     Plaintiff

2          2.     Dr. Bascharon

3          3.     Nevada Department of Corrections staff necessary to ensure the safety and

4                 security of Plaintiff; Dr. Bascharon and her staff; and the public.

5    Id. Subject to the foregoing agreement, Plaintiff does not oppose the State Defendants’

6    Motion. Id. Further, the State Defendants have contacted Attorney Kerry Doyle in an effort

7    to provide Defendant Cheryl Dressler with an opportunity to be heard. Id. However, as of

8    the filing of this Motion, Ms. Doyle has not responded. Id. Should the State Defendants

9    learn that Defendant Dressler has any objection to their Motion, they will file a notice with

10   the Court. Id.

11   IV.   CONCLUSION

12         The Court should grant the State Defendants’ unopposed motion to make Plaintiff

13   available for a medical examination.

14         DATED this 14th day of January, 2020.

15                                           AARON D. FORD
                                             Attorney General
16
                                             By:   /s/ Jared M. Frost
17                                                 JARED M. FROST (Bar No. 11132)
                                                   Senior Deputy Attorney General
18                                                 D. RANDALL GILMER (Bar No. 14001)
                                                   Chief Deputy Attorney General
19
                                                   Attorneys for Defendants Tanya Hill,
20                                                 Francisco Sanchez, Brian Williams, State of
                                                   Nevada, and the Nevada Department of
21                                                 Corrections
22

23

24

25

26

27

28


                                             Page 3 of 5
1                                            ORDER

2          SO ORDERED. The State Defendants are authorized to conduct an expert medical

3    examination of Plaintiff during the week of January 20, 2020. The only persons who may

4    attend the examination are (1) Plaintiff; (2) Dr. Bascharon; and (3) Nevada Department of

5    Corrections staff necessary to ensure the safety and security of Plaintiff; Dr. Bascharon

6    and her staff; and the public.

7                      15 day of January, 2020.
           Dated this _____

8

9                                             ____________________________________________
10                                            UNITED STATES MAGISTRATE JUDGE

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                            Page 4 of 5
1                                    CERTIFICATE OF SERVICE

2          I certify that I am an employee of the State of Nevada, Office of the Attorney General,

3    and that on January 14, 2020, I electronically filed the foregoing STATE DEFENDANTS’

4    UNOPPOSED MOTION AND PROPOSED ORDER TO MAKE PLAINTIFF

5    AVAILABLE FOR AN EXPERT MEDICAL EXAMINATION via this Court’s electronic

6    filing system. Parties who are registered with this Court’s electronic filing system will be

7    served electronically.

8          Jason K. Hicks, Esq.
           Greenberg Traurig, LLP
9          10845 Griffith Peak Drive, Suite 600
           Las Vegas, Nevada 89135
10         hicksja@gtlaw.com
11         and
12         Michael L. Rosenthal, Esq.
           Admitted Pro Hac Vice
13         Stephen F. Raiola, Esq.
           Admitted Pro Hac Vice
14         Covington & Burling LLP
           One City Center
15         850 Tenth Street, NW
           Washington, D.C. 20001
16         mrosenthal@cov.com
           sraiola@cov.com
17
           Attorneys for Plaintiff
18
           Kerry S. Doyle, Esq.
19         Doyle Law Office, PLLC.
           4600 Kietzke Lane, Suite I-207
20         Reno, Nevada 89502
           kerry@rdoylelaw.com
21

22
                                            /s/ Carol A. Knight
23                                          CAROL A. KNIGHT, an employee of the
                                            Office of the Nevada Attorney General
24

25

26

27

28


                                             Page 5 of 5
 EXHIBIT 1



Declaration of
  Counsel




 EXHIBIT 1
1    AARON D. FORD
      Attorney General
2    D. RANDALL GILMER (Bar No. 14001)
      Chief Deputy Attorney General
3    JARED M. FROST (Bar No. 11132)
       Senior Deputy Attorney General
4    State of Nevada
     Office of the Attorney General
5    555 East Washington Ave., #3900
     Las Vegas, Nevada 89101
6    (702) 486-3711 (phone)
     (702) 486-3773 (fax)
7    Email: jfrost@ag.nv.gov

8    Attorneys for Defendants Tanya Hill,
     Francisco Sanchez, Brian Williams,
9    State of Nevada, and the Nevada Department of Corrections

10

11

12                              UNITED STATES DISTRICT COURT

13                                     DISTRICT OF NEVADA

14    DE’MARIAN A. CLEMONS,                                Case No. 2:13-cv-00093-RFB-NJK

15               Plaintiff,

16    vs.                                                  DECLARATION OF COUNSEL
17    BRIAN WILLIAMS, et al.,

18               Defendants.

19

20          I, JARED M. FROST, hereby declare, based on personal knowledge and/or information

21   and belief, that the following assertions are true:

22          1.        I am a Senior Deputy Attorney General employed by the Nevada Attorney

23   General in the Litigation Division, and I make this declaration in support of the State

24   Defendants’ Unopposed Motion To Make Plaintiff Available For An Expert Medical

25   Examination.

26          2.        The State Defendants (Tanya Hill, Francisco Sanchez, Brian Williams, State

27   of Nevada, and the Nevada Department of Corrections) have arranged for Plaintiff to be

28   examined by their medical expert, Dr. Randa Bascharon, in Las Vegas during the week of


                                               Page 1 of 2
1    January 20, 2020. A more specific date and time is not provided here due to safety and

2    security reasons. Should the Court deem it necessary, the State Defendants will provide

3    this additional information under seal.

4          3.     The expert examination is necessary to assess the extent of Plaintiff’s injuries

5    and to determine what future care Plaintiff may require.

6          4.     Pursuant to discussions with Plaintiff’s counsel, the State Defendants and

7    Plaintiff have agreed that the only persons who will attend the examination are:

8    (1) Plaintiff; (2) Dr. Bascharon; and (3) Nevada Department of Corrections staff necessary

9    to ensure the safety and security of Plaintiff; Dr. Bascharon and her staff; and the public.

10         5.     On January 13, 2020, Plaintiff’s counsel confirmed that, subject to the

11   foregoing agreement, Plaintiff does not oppose the State Defendants’ Motion.

12         6.     On January 13, 2020, counsel for the State Defendants also contacted

13   Attorney Kerry Doyle, Esq., concerning their Motion in an effort to provide Defendant

14   Cheryl Dressler with an opportunity to be heard. However, as of the time of filing, Ms.

15   Doyle has not responded.

16         7.     Should the State Defendants learn that Defendant Dressler has any objection

17   to their Motion, they will file a notice with the Court.

18         Pursuant to 28 U.S.C. section 1746, Declarant certifies, under penalty of perjury,

19   that the foregoing is true and correct.

20         DATED this 14th day of January, 2020.

21                                             AARON D. FORD
                                               Attorney General
22
                                               By:   /s/ Jared M. Frost
23                                                   JARED M. FROST (Bar No. 11132)
                                                     Senior Deputy Attorney General
24

25                                                   Attorneys for the State Defendants
26

27

28


                                               Page 2 of 2
